Title: To Thomas Jefferson from Levi Lincoln, 6 November 1805
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Worcester Novr. 6. 1805—
                  
                  This will be handed you by a member of Congress from the State of Massachusets. Mr. Bidwile’s character and merits, are too well known to need any recommendation. Equally conspicuous for political information, talents and industry as for a republicanism unalloyed by personal attachments to federal friends, or local prejudices, he has been a uniform & warm supporter of the measures of the existing administration. He will be a very useful acquisition in the national Legislature, which is the only consolation for taking him from our own, where he has been a distinguished member, & where, his services, I fear are more needed—
                  I have lately spent some time in Boston. Republicanism there, in, my opinion, is retrograde. Among our friends there seem to make but little exertions, & less concert. They however say themselves, things are going well with them. This may be an apology for remisness. The mechanics & traders, dependent, more or less, on the merchants, speculators, stockholders, & bank operations, are very much influenced, in their politicks, by their agency. The federalists have abated none of their virulence towards the principles of the administration of the Genl Govt, nor remitted in their labours to discredit & obstruct its measures. Republicans are more languid in their cause. Money appears to be the principal object of pursuit. In the chase, real republicanism seems to have made her escape, and our friends conduct, as if they did not know where she is, and some of them, as if they did not know what she is. Those in office appear to be satisfied with discharging their duty, & others in wishing for official duties, to discharge. My dependence is on the Country—
                  Accept Sir of my heartfelt congratulations on the happy termination of the Tripolitan war. As glorious & fortunate as has been this event, it has been made the subject of censure & calumny. It would have been gratifying, had their been an opportunity for our ridiculed Gun boats, to have proved their superior utility. It would then have been seen, that this dispised defence, & means of offence, would have been the cheap defence of our nation, while our seventy four’s, in disguise, would have sunk to mere tenders, on gun boats—
                  With sentiments of the most perfect esteem and friendship, I have the honor to be very respectfully your obedt hum: Sevt.
                  
                     Levi Lincoln 
                     
                  
               